DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-15 were originally filed July 17, 2019.
	The amendment received November 18, 2019 amended claims 1-15 and added new claims 16-20.
	The amendment received January 27, 2022 amended claims 1, 7, and 15; canceled claims 2, 3, and 16-20; and added new claims 21-36.
	Claims 1, 4-15, and 21-36 are currently pending.
	Claims 1, 4-7, 14, 15, 21-23, 25-30, and 32 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of FIX with a first and second chain wherein the first chain has an R338L mutation and XTEN having at least about 72 amino acids and inserted into residue 166 of SEQ ID NO: 2, Fc fused to both the first and second chains of FIX and associated via covalent bond which has the function of a plasma activity peak value of about 10% to about 30% in the reply filed on August 13, 2021 is acknowledged.
Please note: applicants elected a subgenus of XTEN (i.e. XTEN having at least about 72 amino acids) instead of a single, specific species of XTEN, thus only the subgenus was searched. Applicants elected a subgenus of FIX (i.e. FIX with a first and second chain wherein the first chain has an R338L mutation) instead of a single, specific species of FIX, thus only the subgenus was searched. However, it is respectfully noted that in In re Crish, 393 F.3d 1253, . The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.".

Claims 8-13, 23, 31, and 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 13, 2021.
Priority
The present application is a 371 (National Stage) of PCT/US2018/016277 filed January 31, 2018 which claims the benefit of 62/452,826 filed January 31, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2022 is being considered by the examiner.
Duplicate Claims Warning
Applicant is advised that should claims 1 and 14 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Applicant is advised that should claims 21, 26, 27, 28, and 29 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Withdrawn Objections
The objection to the disclosure regarding hyperlinks is withdrawn in view of the amendment received January 27, 2022. 

The objection to claim 15 regarding “338L” should read “R338L” is withdrawn in view of the amendment received January 27, 2022.
New Objections
Claim Objections
Claim 21 is objected to because of the following informalities:  “a FIX fusion protein comprising a R338L FIX (Padua) variant polypeptide and an XTEN that is inserted within the FIX variant polypeptide, wherein the FIX fusion protein comprises the amino acid sequence of SEQ ID NO: 2” should read “a FIX fusion protein comprising a R338L FIX variant polypeptide . Appropriate correction is required.

Claim 32 is objected to because of the following informalities: “a FIX fusion protein comprising a first polypeptide chain and a second polypeptide chain wherein: a) the first polypeptide chain comprises: i) a R338L FIX (Padua) variant polypeptide and an XTEN that is inserted with the FIX variant polypeptide, wherein the FIX fusion protein comprises the FIX polypeptide amino acid sequence of SEQ ID NO: 2” should read “a FIX fusion protein comprising a first polypeptide chain and a second polypeptide chain wherein: a) the first polypeptide chain comprises: i) a R338L FIX variant polypeptide (SEQ ID NO: 2) and an XTEN that is inserted with the R338L FIX variant polypeptide (SEQ ID NO: 2)”. Appropriate correction is required.
Withdrawn Rejection
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment received January 27, 2022.
Maintained and/or Modified Rejections*
*wherein the modification is necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed method. For example, it is unclear if the full sequence of SEQ ID NO: 2 (i.e. Padua FIX – R338L mutant) is required or not. Are the residues just a reference and the sequence can be any FIX or must the sequence be Padua FIX? This is further exacerbated by the recitation of R338L FIX variant in present claims 14 and 15.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112, (b) (indefinite), for claims 1, 4-7, 14, and 15 were considered but are not persuasive for the following reasons.
	Applicants contend that SEQ ID NO: 2 (FIX with R338L mutation) is not required by the claims.
	Applicants’ arguments are not convincing since applicants’ assertion does not negate the issue with the claim. Applicants should either insert a wild type FIX sequence or language that would clarify what the FIX should be (e.g. full-length human FIX, human FIX comprising at least residues 1-414, etc. – no new matter may be added). As currently presented, it is unclear why applicants would utilize a mutant FIX sequence if the mutant FIX is not required by the claims.  

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Present claim 14 depends on present independent claim 1. Present claim 14 reads “wherein the FIX polypeptide is a R338L FIX variant”. Independent claim 1 may already require a R338L FIX variant via SEQ ID NO: 2 (please refer to the indefinite rejection above). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112, (d) (failure to further limit), for claim 14 were considered but are not persuasive for the following reasons.
	Applicants contend that independent claim 1 does not require SEQ ID NO: 2 (i.e. FIX with R338L mutation).
	Applicants’ arguments are not convincing since applicants’ assertion does not negate the issue with the claim. Regarding independent claim 1, applicants should either insert a wild type FIX sequence or language that would clarify what the FIX should be (e.g. full-length human FIX, human FIX comprising at least residues 1-414, etc. – no new matter may be added). As 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 14, 15, 21-23, 25-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schellenberger et al. U.S. Patent Application Publication 2012/0263703 published October 18, 2012; Stafford et al. U.S. Patent Application Publication 2011/0154516 published June 23, 2011; and Hong et al. U.S. Patent Application Publication 2015/0184142 published July 2, 2015.
For present claims 1, 4, 5, 7, 14, 15, 21, 23, 29, and 32, Schellenberger et al. teach methods of subcutaneously administering a FIX-XTEN fusion polypeptide (i.e. CFXTEN) wherein the FIX can be R338A (Table 1 – sequences 4, 5, 6, and 8 wherein A is a conservative amino acid substitution for L) and the XTEN including AE72 can be at least 100 amino acids in length or XTEN can be about 36 or about 72 amino acids in length; wherein the insertion of XTEN can be internal within FIX to a subject with hemophilia B and wherein the dosage is about 0.5 mg to 1000 mg for a 70 kg subject with the caveat that the dosage can be altered depending on the weight of the subject and the severity of the condition; and the Cmax peaks and/or Cmin troughs for the blood levels are at least 2 fold, at least 3 fold, at least 4 fold, at least 5 fold, at least 6 fold, at least 8 fold, at least 10 fold, at least 20 fold, at least 40 fold, at least 60 
However, while Schellenberger et al. teach inserting XTEN internally in FIX, Schellenberger et al. do not specifically teach insertion at residue 166.
For present claims 1, 6, 15, 21, 22, 25, 30, and 32, Stafford et al. teach that FIX can accept insertions of up to 100 amino acids in length without losing function at residues 103, 105, 142, 149, 162, 166, 174, 224, 226, 228, or 413 of FIX and administration via injection to patients with hemophilia B (please refer to the entire specification particularly Figures 1, 2, 3, 5; paragraphs 3, 7, 9, 14-16, 33, 37, 39, 45-47, 51, 52, 76, 113). Stafford et al. also teach FIX R338A (see paragraph 37 wherein A is a conservative amino acid substitution for L).
However, while Schellenberger et al. teach a R338A mutation, a R338L mutation is not specifically taught. In addition, while Schellenberger et al. discuss utilization of Fc with FIX, utilization of two Fc is not disclosed.
For present claims 1, 4, 5, 7, 14, 15, 21, 23, 26-29, and 32, Hong et al. teach methods of subcutaneously administering FIX-XTEN fusion polypeptides to patients with hemophilia B wherein FIX comprises heavy and light chains (i.e. Pep1 and Pep2) and includes R338L, XTEN (i.e. Het1, Het2, Het3, etc.) is 10, 100, 200, or 300 amino acids in length, and the dosage is about 10 to about 150 mg/kg or about 0.005 mg/kg to about 80 mg/kg and wherein Fc (i.e. Het1, Het2, Het3, etc.) can be added to each of Pep1 and Pep2 (i.e. heavy and light chains of FIX) and both Fc can be linked via covalent bond (please refer to the entire specification particularly Figures 1A, 17, 20; paragraphs 4, 18, 21, 30, 31, 85, 91, 94-97, 103-110, 113, 115, 116, 119-128, 132-
The claims would have been obvious because a particular known technique (i.e. internal insertion of XTEN into FIX; insertion at residues 103, 105, 142, 149, 162, 166, 174, 224, 226, 228, or 413 of FIX; utilization of a combination of XTEN and Fc to enhance stability and half life of FIX) was recognized as part of the ordinary capabilities of one skilled in the art. The claims would have been obvious because the substitution of one known element (i.e. FIX with R338A) for another (i.e. FIX with R338L) would have yielded predictable results (i.e. FIX with R338L is a naturally occurring gain of function mutation) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Regarding the functional limitations of present claims 1, 4, and 5, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. 
Regarding the dosage of present claims 1, 21, and 32, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Schellenberger et al.; Stafford et al.; and Hong et al. for claims 1, 4-7, 14, 15, 21-23, 25-30, and 32 were considered but are not persuasive for the following reasons.
	Applicants contend that Schellenberger et al.; Stafford et al.; and/or Hong et al. do not teach subcutaneously administering 400 IU/kg.
	Applicants’ arguments are not convincing since the teachings of Schellenberger et al.; Stafford et al.; and Hong et al. render the method of the instant claims prima facie obvious. 
Schellenberger et al. teach that the dosage is about 0.5 mg to 1000 mg for a 70 kg subject with the caveat that the dosage can be altered depending on the weight of the subject and the severity of the condition and therapeutically effective dosages (please refer to the entire specification particularly paragraphs 128-130, 249, 250).
Hong et al. teach that the dosage is about 10 to about 150 mg/kg or about 0.005 mg/kg to about 80 mg/kg and that the dosage can be altered based on age, body weight, general health, sex, diet, time or administration, route of administration, rate of excretion, drug combination, and severity of disease (please refer to the entire specification particularly paragraphs 97, 361, 362, 391, 392).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by .

Claims 1, 4-7, 14, 15, 21-23, 25-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. U.S. Patent Application Publication 2015/0184142 published July 2, 2015 and Stafford et al. U.S. Patent Application Publication 2011/0154516 published June 23, 2011.
For present claims 1, 4, 5, 7, 14, 15, 21, 23, 26-29, and 32, Hong et al. teach methods of subcutaneously administering FIX-XTEN fusion polypeptides to patients with hemophilia B wherein FIX comprises heavy and light chains (i.e. Pep1 and Pep2) and includes R338L, XTEN (i.e. Het1, Het2, Het3, etc.) is 10, 100, 200, or 300 amino acids in length, and the dosage is about 10 to about 150 mg/kg or about 0.005 mg/kg to about 80 mg/kg and wherein Fc (i.e. Het1, Het2, Het3, etc.) can be added to each of Pep1 and Pep2 (i.e. heavy and light chains of FIX) and both Fc can be linked via covalent bond (please refer to the entire specification particularly Figures 1A, 17, 20; paragraphs 4, 18, 21, 30, 31, 85, 91, 94-97, 103-110, 113, 115, 116, 119-128, 132-134, 136-143, 147-152, 156-160, 163, 171, 175, 188, 189, 253, 255266, 270-276, 289-292, 332, 333, 356, 361, 362, 382-392; claims).
While Hong et al. teach FIX-XTEN fusion polypeptides, Hong et al. do not specifically teach inserting XTEN at residue 166 of FIX. 
For present claims 1, 6, 15, 21, 22, 25, 30, and 32, Stafford et al. teach that FIX can accept insertions of up to 100 amino acids in length without losing function at residues 103, 105, 142, 149, 162, 166, 174, 224, 226, 228, or 413 of FIX and administration via injection to patients with hemophilia B (please refer to the entire specification particularly Figures 1, 2, 3, 5; 
The claims would have been obvious because a particular known technique (i.e. insertion at residues 103, 105, 142, 149, 162, 166, 174, 224, 226, 228, or 413 of FIX) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Regarding the functional limitations of present claims 1, 4, and 5, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by 
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Hong et al. and Stafford et al. for claims 1, 4-7, 14, 15, 21-23, 25-30, and 32 were considered but are not persuasive for the following reasons.
	Applicants contend that Hong et al. and Stafford et al. do not teach 400 IU/kg.
	Applicants’ arguments are not convincing since the teachings of Hong et al. and Stafford et al. render the method of the instant claims prima facie obvious. 
Hong et al. teach that the dosage is about 10 to about 150 mg/kg or about 0.005 mg/kg to about 80 mg/kg and that the dosage can be altered based on age, body weight, general health, sex, diet, time or administration, route of administration, rate of excretion, drug combination, and severity of disease (please refer to the entire specification particularly paragraphs 97, 361, 362, 391, 392).
Regarding the dosage of present claims 1, 21, and 32, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-7, 14, 15, 21-23, 25-30, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,745,680 in view Schellenberger et al. U.S. Patent Application Publication 2012/0263703 published October 18, 2012. 
U.S. Patent No. 10,745,680 claims a method of administering a FIX-XTEN fusion polypeptide wherein XTEN is inserted into residue 103, 105, 142, 149, 162, 166, 174, 224, 226, 228, or 413 of SEQ ID NO: 2 (i.e. FIX Padua R338L), an Fc is present at each of a first and second chain of FIX and the Fc are connected by a covalent bond, and XTEN is at least 36 amino acids in length or at least 76 amino acids in length.
However, U.S. Patent No. 10,745,680 does not specifically teach subcutaneous administration.
For present claims 1, 4, 5, 7, 14, 15, 21, 23, 29, and 32, Schellenberger et al. teach methods of subcutaneously administering a FIX-XTEN fusion polypeptide (i.e. CFXTEN) wherein the FIX can be R338A (Table 1 – sequences 4, 5, 6, and 8 wherein A is a conservative amino acid substitution for L) and the XTEN including AE72 can be at least 100 amino acids in length or XTEN can be about 36 or about 72 amino acids in length; wherein the insertion of XTEN can be internal within FIX to a subject with hemophilia B and wherein the dosage is about 0.5 mg to 1000 mg for a 70 kg subject with the caveat that the dosage can be altered depending on the weight of the subject and the severity of the condition; and the Cmax peaks and/or Cmin troughs for the blood levels are at least 2 fold, at least 3 fold, at least 4 fold, at least 5 fold, at least 6 fold, at least 8 fold, at least 10 fold, at least 20 fold, at least 40 fold, at least 60 fold, at least 100 fold, or higher than FIX without XTEN (please refer to the entire specification particularly the abstract; Figures 7 and 36; paragraphs 3-5, 7-10, 15-21, 23-36, 39-42, 67-69, 91, 92, 99, 100, 126, 128-130, 132-138, 142, 144-157, 162-172, 191-197, 202-211, 213, 218-249, 307, 308, 315, 333, 334, 492, 493, 495; Tables 1, 3, 4, 6; claims). 

Regarding the functional limitations of present claims 1, 4, and 5, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding the dosage of present claims 1, 21, and 32, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").


Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,745,680 in view of Schellenberger et al. for claims 1, 4-7, 14, 15, 21-23, 25-30, and 32 were considered but are not persuasive for the following reasons.
	Applicants contend that 400 IU/kg is not taught.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,745,680 in view of Schellenberger et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
Schellenberger et al. teach that the dosage is about 0.5 mg to 1000 mg for a 70 kg subject with the caveat that the dosage can be altered depending on the weight of the subject and the severity of the condition and therapeutically effective dosages (please refer to the entire specification particularly paragraphs 128-130, 249, 250).
Regarding the dosage of present claims 1, 21, and 32, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Claims 1, 4-7, 14, 15, 21-23, 25-30, and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/920,970 in view of Schellenberger et al. U.S. Patent Application Publication 2012/0263703 published October 18, 2012. 
Copending Application No. 16/920,970 claims a method of administering FIX-XTEN fusion wherein the FIX is SEQ ID NO: 2 (R338L);  the XTEN is at least about 6 amino acids, at least about 12 amino acids, at least about 36 amino acids, at least about 42 amino acids, at least about 72 amino acids, at least about 144 amino acids, or at least about 288 amino acids and is inserted into any of residues 146-180; and two Fc can be present on each chain of FIX and be covalently bound.

For present claims 1, 4, 5, 7, 14, 15, 21, 23, 29, and 32, Schellenberger et al. teach methods of subcutaneously administering a FIX-XTEN fusion polypeptide (i.e. CFXTEN) wherein the FIX can be R338A (Table 1 – sequences 4, 5, 6, and 8 wherein A is a conservative amino acid substitution for L) and the XTEN including AE72 can be at least 100 amino acids in length or XTEN can be about 36 or about 72 amino acids in length; wherein the insertion of XTEN can be internal within FIX to a subject with hemophilia B and wherein the dosage is about 0.5 mg to 1000 mg for a 70 kg subject with the caveat that the dosage can be altered depending on the weight of the subject and the severity of the condition; and the Cmax peaks and/or Cmin troughs for the blood levels are at least 2 fold, at least 3 fold, at least 4 fold, at least 5 fold, at least 6 fold, at least 8 fold, at least 10 fold, at least 20 fold, at least 40 fold, at least 60 fold, at least 100 fold, or higher than FIX without XTEN (please refer to the entire specification particularly the abstract; Figures 7 and 36; paragraphs 3-5, 7-10, 15-21, 23-36, 39-42, 67-69, 91, 92, 99, 100, 126, 128-130, 132-138, 142, 144-157, 162-172, 191-197, 202-211, 213, 218-249, 307, 308, 315, 333, 334, 492, 493, 495; Tables 1, 3, 4, 6; claims). 
The claims would have been obvious because a particular known technique (i.e. subcutaneous administration) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Regarding the functional limitations of present claims 1, 4, and 5, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding the dosage of present claims 1, 21, and 32, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
This is a provisional nonstatutory double patenting rejection.
For present claims 1, 4, 5, 7, 14, 15, 21, 23, 29, and 32, Schellenberger et al. teach methods of subcutaneously administering a FIX-XTEN fusion polypeptide (i.e. CFXTEN) wherein the FIX can be R338A (Table 1 – sequences 4, 5, 6, and 8 wherein A is a conservative amino acid substitution for L) and the XTEN including AE72 can be at least 100 amino acids in length or XTEN can be about 36 or about 72 amino acids in length; wherein the insertion of XTEN can be internal within FIX to a subject with hemophilia B and wherein the dosage is about 0.5 mg to 1000 mg for a 70 kg subject with the caveat that the dosage can be altered depending on the weight of the subject and the severity of the condition; and the Cmax peaks min troughs for the blood levels are at least 2 fold, at least 3 fold, at least 4 fold, at least 5 fold, at least 6 fold, at least 8 fold, at least 10 fold, at least 20 fold, at least 40 fold, at least 60 fold, at least 100 fold, or higher than FIX without XTEN (please refer to the entire specification particularly the abstract; Figures 7 and 36; paragraphs 3-5, 7-10, 15-21, 23-36, 39-42, 67-69, 91, 92, 99, 100, 126, 128-130, 132-138, 142, 144-157, 162-172, 191-197, 202-211, 213, 218-249, 307, 308, 315, 333, 334, 492, 493, 495; Tables 1, 3, 4, 6; claims). 
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 16/920,970 in view of Schellenberger et al. for claims 1, 4-7, 14, 15, 21-23, 25-30, and 32 were considered but are not persuasive for the following reasons.
	Applicants contend that 400 IU/kg is not taught.
	Applicants’ arguments are not convincing since the claimed invention of copending Application No. 16/920,970 in view of Schellenberger et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
Schellenberger et al. teach that the dosage is about 0.5 mg to 1000 mg for a 70 kg subject with the caveat that the dosage can be altered depending on the weight of the subject and the severity of the condition and therapeutically effective dosages (please refer to the entire specification particularly paragraphs 128-130, 249, 250).
Regarding the dosage of present claims 1, 21, and 32, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Conclusion
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658